Citation Nr: 0116300	
Decision Date: 06/14/01    Archive Date: 06/19/01	

DOCKET NO.  94-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1973, served in Officer's Candidate School (OCS) from 
February 6, 1981, to May 28, 1981, and served on active 
service from May 1981 to December 1983.  The veteran has also 
served in active and inactive duty for training.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1996 and June 1999, the Board remanded this issue to 
the RO for additional development.  


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2.  The service-connected sinusitis is manifested by symptoms 
that more closely approximate a moderate level of disability 
under the old criteria manifested by discharge, crusting or 
scabbing with infrequent headaches.

3.  The service-connected sinusitis is manifested by symptoms 
that under the new criteria more closely approximate 3 to 6 
nonincapacitating episodes per year of sinusitis, 
characterized by headaches, pain, and purulent discharge or 
crusting.

4.  The service connected disability is not manifested by: 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment; severe sinusitis with frequent incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting; postoperative sinusitis, following a 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations; 3 or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or more than 6 nonincapacitating 
episodes per year of sinusitis, characterized by headaches, 
pain, and purulent discharge or crusting; or radical surgery 
with chronic osteomyelitis or near constant sinusitis, 
characterized by headaches, pain and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries. 

5.  Neither the old nor the new rating criteria for rating 
respiratory disabilities are more favorable to the veteran.  


CONCLUSION OF LAW

The schedular criteria for a ten percent, but not higher, 
evaluation for sinusitis have been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7,  4.97, Diagnostic 
Code 6512 (in effective prior to October 7, 1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records make sporadic reference to 
treatment for sinusitis.  In 1991, the veteran underwent 
surgery for his sinus disorder, apparently with good results.  
In July 1992, he was treated for sinus congestion with 
medication.  No severe headaches were noted.  At a hearing 
held before the RO in January 1993, the veteran testified 
that he had approximately 3 to 5 sinus attacks per year, bad 
headaches, and continuing sinus infections (requiring 
antibiotics) from 5 to 15 days.  Pain and purulent discharge 
or crusting was not noted.  The veteran indicated that if he 
did not get to the doctor quickly for antibiotics he 
"would" have "real bad headaches and a kind of 
green/yellow discharge."  With quick treatment, it does not 
appear that the veteran has headaches or discharge.  It was 
indicated that it takes approximately 5 to 15 days for the 
infection to run its course.  The veteran did indicate that 
he was able to go to work during this period of time.  He was 
also able to perform his normal duties, to a point.  He noted 
that the condition occasionally blocks his hearing.

In a physical examination in January 1994, he denied frequent 
or severe headaches.  Private medical records indicate that 
in 1994 he was treated for sinusitis.  The veteran was 
treated with medication for infection and was unable to work 
for two days.  X-ray studies at that time showed acute 
bilateral maxillary sinusitis.  In February 1994, the use of 
antibiotics for a sinus infection is also indicated.  A 
clinical record in August 1996 noted that the veteran had 
allergic sinusitis.  It was indicated that the veteran does 
periodically require treatment and medication for his 
sinusitis.  

In June 1999, the RO again asked the veteran to note any 
treatment for the disability at issue.  In light of a July 
1999 reply from the veteran, additional treatment records 
were obtained.  However, these outpatient treatment records 
fail to note a significant disability associated with the 
sinusitis condition.  While difficulties with other 
nonservice-connected disabilities were indicated, little 
reference was made to the sinusitis condition.  

In July 1999, the veteran noted that since he was a police 
officer and his spouse worked as an ER nurse he was able to 
see ER doctors to verify that he had a sinus infection.  It 
was indicated that these physicians wrote prescriptions for 
antibiotics.  It was specifically noted that there were no 
records of this treatment other than the prescriptions 
filled.  The veteran did note treatment by a physician whose 
records have been obtained by the RO and cited above.  The 
veteran indicated that he should have gone to either his VA 
or private physician for this medication, but indicated that 
it was easier and faster to obtain this medication from ER 
physicians.  The veteran once again indicated that no 
treatment records regarding this treatment were in existence 
with the exception of pharmaceutical records.

In August 1996, the Board remanded this issue to the RO for 
additional development.  At that time, the Board requested a 
VA examination of the veteran to determine the nature and 
severity of his service-connected sinusitis, to include all 
necessary special studies and tests.  At a VA examination in 
April 1998, the veteran had no sinus complaints.  However, 
the examination appeared to be directed toward the veteran's 
ears and hearing loss, rather than his chronic sinusitis.  
The diagnosis at that time did not include sinusitis.  In 
June 1999, the Board determined that this examination did not 
fulfill the requirement of the Board's August 1996 
determination.  Accordingly, this case was remanded to the RO 
for additional development.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

At a VA examination held in November 2000, a long-standing 
history of chronic sinusitis since the veteran's teenage 
years was noted.  The veteran reported multiple episodes of 
sinusitis per year.  These episodes consisted of nasal 
congestion, purulent rhinorrhea, aural fullness, and often 
fever.  The veteran has been treated with multiple regimens 
of antibiotics.  The sinus surgery was also noted.  However, 
at that time, the veteran was without complaints.  He had no 
rhinorrhea, aural fullness, hearing changes, fever, chills, 
nausea or vomiting.  The veteran also denied postnasal drip.  

Physical examination revealed that the nasal mucosa was pale.  
The septum had a mild deviation anterior to the left.  There 
was no prominence of the inferior turbinates, especially on 
the left.  There was no purulent discharge or other 
rhinorrhea.  The oropharynx was clear and there was no 
erythema or exudate.  No postnasal drip was found.  The 
assessment indicated a long history of chronic sinusitis with 
no evidence of acute sinusitis at that time.  

X-ray studies in November 2000 found no "convincing 
radiographic evidence of sinusitis."  

In a statement from the veteran received in January 2001, it 
was noted that at both times he had been examined by the VA 
he was not sick at that time, so evidence of sinusitis would 
not be evident.  The veteran noted "several" bouts a year 
with green discharge.  The veteran also indicated that he was 
not able to be evaluated by his civilian doctor and did not 
have an opportunity to be seen by a VA doctor while he was 
sick.  The veteran indicated that he was simply living with 
this condition at this time.  

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In reviewing this case, the Board must conclude that the VA 
has either complied with, or gone beyond, the provisions 
cited above.  Accordingly, it would not be prejudicial to 
decide this case on the current record.  In this context, the 
Board must note that it has remanded this issue on two 
separate occasions in order to assist the veteran in the 
development of his claim.  The veteran has undergone several 
VA examinations and the RO has made extensive efforts to 
obtain medical records pertinent to the claim.  The Board 
must note that the veteran has specifically indicated that no 
additional medical records regarding this claim are 
available.  The RO has obtained all pertinent records 
regarding this claim and the veteran has been effectively 
notified of the evidence needed to substantiate his claim.  
Further, there is no indication of existing evidence that 
could substantiate the claim that the RO has not obtained.  

The veteran has been fully advised of the status of the 
efforts to develop the record as well as the nature of the 
evidence needed to substantiate his claim in multiple 
communications with the RO and the Board.  He and his 
representative further plainly show through their statements 
and submission of evidence that they understand the nature of 
the evidence needed to substantiate this claim.  As the RO 
has completely developed the record, the requirement that the 
RO explained the respective responsibilities of VA and the 
veteran to provide evidence is moot.  Accordingly, the Board 
finds that a remand would serve no useful purpose.  See 
Sovini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit to the veteran are to be avoided).  

The veteran himself (on several occasions) has noted that no 
additional medical records pertinent to this claim exist.  
Therefore, the Board finds that the veteran has been 
appraised of the elements needed to support his claim, and no 
prejudicial error results.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  For the foregoing reasons, the duty 
to assist under the VCAA and all prior duties to assist has 
been fulfilled and the case is now ready for appellate 
review.  

The Board also finds that the recent VA examination of 
November 2000 meets the requirements of the Board's June 1999 
and August 1996 determinations in this case.  Accordingly, 
under Stegall, the Board may proceed with the adjudication of 
this claim.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Schedule) and are intended 
to represent the average impairment of earning capacity 
resulting from a disability.  38 U.S.C.A. § 1155 (West 1991).  
The Board must note that effective October 7, 1996, during 
the pendency of this appeal, the Schedule was amended with 
regard to rating disabilities of the respiratory system.  61 
Fed. Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97 (2000)).  
Because the veteran's claim was filed before the regulatory 
change occurred, the Board must determine whether the 
intervening change is more favorable to the veteran.  This 
may require application of each version of the regulations to 
the facts of this case.  See VAOPGCPEC 3-2000 (April 10, 
2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the instant case, the RO provided the veteran notice of 
the revised regulations in the November 1998 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard, 
4 Vet. App. at 393-394. 

The veteran has been evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6512 (frontal chronic sinusitis).  The Board 
notes that the same criteria apply for the evaluation of 
different forms of sinusitis.  Under the rating criteria in 
effect prior to October 7, 1996, chronic sinusitis with X-ray 
manifestations only and with mild or occasional symptoms 
warrants a noncompensable evaluation.  When moderate, with 
discharge or crusting or scabbing and infrequent headaches, a 
10 percent evaluation is warranted.  Severe sinusitis with 
frequent incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting, and reflecting 
purulence is rated as 30 percent disabling.  Postoperative 
sinusitis, following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations will be rated as 
50 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6512 
(in effect prior to October 7, 1996).  

Under the revised criteria, a noncompensable evaluation is 
warranted when X-ray detects sinusitis only.  A 10 percent 
evaluation is warranted with one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or 3 to 6 nonincapacitating 
episodes per year of sinusitis, characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation requires 3 or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or more than 6 nonincapacitating 
episodes per year of sinusitis, characterized by headaches, 
pain, and purulent discharge or crusting.  Finally, a 
50 percent evaluation is warranted following radical surgery 
with chronic osteomyelitis or near constant sinusitis, 
characterized by headaches, pain and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  A notation following this rating 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97, Diagnostic Code 6512 (2000).  

Following review of the record, the Board finds that there is 
credible evidence of symptoms that more closely approximate 
the criteria for a compensable rating under the old and new 
criteria.  While there is a paucity of objective findings on 
VA examinations or in clinical records, the veteran's 
testimony has been consistent that he has manifestations that 
more closely approximate moderate disability under the old 
criteria.  Specifically, he reports he obtains prescriptions 
for treatment through ER physicians.  These reportedly 
control the infection after 5 to 15 days; he is able to work 
while the symptoms run their course.  The Board finds it 
important in assessing the weight to be accorded to this 
evidence that clinical records provide support.  There are 
several entries showing X-ray evidence of sinusitis and 
antibiotic treatment in 1994.  In 1996, it was noted he 
periodically required antibiotic treatment.   Basically, the 
Board believes this shows a level of disability beyond simply 
X-ray evidence with mild or occasional symptoms, although 
clearly it falls short of a level of symptoms perfectly 
matching the criteria for a ten- percent evaluation.  Under 
the provisions of 38 C.F.R. § 4.7, the higher evaluation may 
be awarded where the manifestations more closely approximate 
the higher level.  The Board believes that circumstance is 
present here. 

The revised criteria provide a ten percent rating where there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment.  The record clearly does not demonstrate this 
level of manifestations.  On the other hand, a compensable 
rating may also be awarded for 3 to 6 nonincapacitating 
episodes per year of sinusitis, characterized by headaches, 
pain, and purulent discharge or crusting.  The statements 
from the veteran, viewed in their most favorable light, 
appear to describe a disability picture closest to this.  In 
January 2001, the veteran noted "several" bouts a year of 
sinusitis with green discharge.  In addition, while the 
veteran testified that he had approximately 3 to 5 sinus 
attacks per year, he has also indicated the modest nature of 
these attacks.  The Board finds this evidence falls well 
short of demonstrating six or more nonincapacitating attacks 
per year with headaches, pain, and purulent discharge or 
crusting.  It is closer to the criteria for a ten- percent 
than a noncompensable evaluation.  Thus, again applying 4.7, 
a compensable rating is warranted.

While the Board finds a ten- percent rating is appropriate on 
this record, the record falls very far short of support for 
any rating in excess of ten percent.  There is no credible 
evidence that under the old criteria the veteran experiences 
severe sinusitis with frequent incapacitating recurrences, 
severe and frequent headaches, purulent discharge or 
crusting.  His own statements fall well short of describing 
this level of symptoms.  Nor is there evidence of 
postoperative sinusitis, following a radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  This level of symptoms 
would mandate clinical evidence to document such 
manifestations and plainly this is not shown.

There is no indication in the record that under the new 
criteria the veteran has 3 or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or more than 6 nonincapacitating 
episodes per year of sinusitis, characterized by headaches, 
pain, and purulent discharge or crusting.  Once again, his 
own statements fall well short of describing this level of 
symptoms and the clinical evidence provides no support.  Nor 
is there evidence that he has had radical surgery with 
chronic osteomyelitis or near constant sinusitis, 
characterized by headaches, pain and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries.   Here again, this level of pathology 
demands clinical evidence and there is nothing to remotely 
suggest this is the circumstance in this case.

The Board notes that, in addition to these provisions, the 
application of other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4 have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board believes that a higher evaluation under a different 
diagnostic code is not indicated.  The Board stresses that 
the preponderance of evidence is against the veteran's claim 
for a rating in excess of ten percent.  In addition, the 
evidence presents no question as to which of two evaluations 
in excess of ten percent should be applied.  Therefore, the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.7 are 
not applicable as to a higher rating.  

In evaluating the veteran's service-connected disability as a 
whole, the Board has considered the veteran's subjective 
complaints.  However, the medical evidence of record, which 
the Board believes is entitled to great probative weight, 
does not support the veteran's conclusion that he is entitled 
to a rating in excess of ten percent for his service-
connected disability.  The objective medical evidence, rather 
than supporting his claim, supports no more than a ten- 
percent evaluation.  

In deciding this claim, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the United States Court of Appeals for 
Veterans Claims held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the current severity of this 
disorder.  The most probative evidence in this case supports 
a conclusion that there was no actual variance in the 
severity of the service-connected disability during the 
appeal period.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be increased 
above ten percent for any separate period based on the facts 
found during the appeal period.  

In addition, the Board has also considered whether an 
extraschedular evaluation is warranted.  The veteran has not 
specifically requested an extraschedular evaluation.  
Accordingly, the issue of entitlement to an extraschedular 
evaluation is not before the Board at this time.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  In any event, based on a 
review of the current evidence of record, the Board finds 
that the record has not raised the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
Simply stated, there is no indication that the veteran's 
service-connected disabilities influence employability in 
ways not contemplated by the rating schedule.  In any event, 
if the veteran wishes to raise this issue, he might initially 
raise this issue specifically with the RO.  This issue is not 
before the Board at this time.


ORDER

Entitlement to a ten- percent evaluation for sinusitis is 
granted, subject to the governing provisions concerning the 
payment of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

